Name: Commission Regulation (EEC) No 1114/92 of 30 April 1992 fixing the rate of the aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 5 . 92 Official Journal of the European Communities No L 117/75 COMMISSION REGULATION (EEC) No 1114/92 of 30 April 1992 fixing the rate of the aid for dried fodder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the average world market price is determined for a bulk pelleted product, delivered to Rotterdam, of the standard quality for which the guide price has been fixed ; Having regard to the Treaty establishing the European Economic Community, and in particular Articles 5 and 1 55 thereof, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 2275/89 (2), and in particular Article 5 (3) thereof, Whereas, under Article 5 ( 1 ) of Regulation (EEC) No 1117/78, when the guide price is higher than the average world market price, aid is granted for dried fodder as described under Article 1 (b) and (c) of that Regulation and obtained from fodder plants harvested in the Community ; whereas that aid takes account of a percentage of the difference between these two prices ; Whereas the Council has not yet adopted the guide price for the 1992/93 marketing year commencing 1 May 1992 ; whereas the Commission, in virtue of the powers conferred on it by the Treaty, must take the necessary measures to ensure that the common agricultural policy continues to operate in the dried fodder sector and, in particular, that the abovementioned supplementary aid continues to be granted ; Whereas Regulation (EEC) No 1627/91 (3) sets the percen ­ tage referred to in Article 5 of Regulation (EEC) No 1117/78 for the 1992/93 marketing year at 80% ; Whereas, under Council Regulation (EEC) No 1417/78 of 19 June 1978 on the aid system for dried fodder (4), as last amended by Regulation (EEC) No 1110/89 (*), the average world market price for the products described in the first and third indents of Article 1 (b) of Regulation (EEC) No 1117/78 is to be determined on the basis of the most favourable actual purchase possibilities excepting those which cannot be considered representative of the real market trend ; whereas offers and quotations recorded during the first 25 days of the month in question for quantities that can be delivered during the following calendar month are to be used ; whereas the average world market price thus determined is used to fix the aid rate applicable on the following month ; Whereas the necessary adjustments must be made in the case of offers and quotations not of the type referred to above ; whereas these adjustments were defined in Article 3 of Commission Regulation (EEC) No 1528/78 of 30 June 1978 laying down detailed rules for the application of the system of aid for dried fodder (6), as last amended by Regulation (EEC) No 1757/90 O ; Whereas, in accordance with Article 3 of Regulation (EEC) No 1477/78 , when no offer or quotation can be used to determine the average world market price, that price is determined on the basis of the sum of the value of competing products ; whereas those products are defined in Article 3 (3) of Regulation (EEC) No 1528/78 ; Whereas, pursuant to Article 1 1 of Regulation (EEC) No 1417/78 , when forward prices differ from that applying in the month when the application is lodged, the aid rate is adjusted by a correcting amount calculated from the trend of forward prices ; Whereas, where the average world market price is deter ­ mined in accordance with Article 3 of Regulation (EEC) No 1417/78 , the corrective amount must be equal to the difference between the average world market price and the average forward world market price determined by applying the criteria laid down in Article 3 (3) of Regula ­ tion (EEC) No 1528/78 and valid for delivery during a month other than that in which the aid is introduced, Whereas, owing to the lack of a guide price for dried fodder, an intervention price for barley and of the percen ­ tages referred to in Article 5 of Regulation (EEC) No 1117/78 for the 1992/93 marketing year the rate of aid for this marketing year has only been able to be calculated provisionally to agree the Commission's price proposals to the Council ; whereas this amount should, therefore, only be applied provisionally and should be confirmed or replaced once the target price for dried fodder and the intervention price for barley for the 1992/93 marketing year are known ; (4) OJ No L 171 , 28 . 6. 1978, p. 1 . 0 OJ No L 118 , 29. 4. 1989, p. 1 . (6) OJ No L 179, 1 . 7. 1978, p. 10 . 0 OJ No L 162, 28 . 6. 1990, p. 21 . (') OJ No L 142, 30. 5. 1978, p . 1 . 0 OJ No L 218, 28 . 7. 1989, p. 1 . (3) OJ No L 150, 15 . 6. 1991 , p . 15 . No L 117/76 Official Journal of the European Communities 1 . 5. 92 adjusted by the percentage fixed under Article 5 (2) of Regulation (EEC) No 111 7/78 ; whereas where the average forward world market price for one or more months cannot be determined by applying the criteria laid down in Article 3(3) of Regulation (EEC) No 1528/78, the corrective amount must be fixed for the month or months in question at a level such that the aid is equal to zero ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis ;  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a conversion rate based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 ('), as last amended by Regula ­ tion (EEC) No 2205/90 (2),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas the rate of the additional aid must be fixed once per month so as to ensure application of the aid from the first day of the month following the date of its fixing ; Whereas, pursuant to Articles 120 (2) and 306 (2) of the Act of Accession, the additional aid applicable in these two Member States is to be adjusted by an amount equal to the amount of customs duties on imports of these products from third countries ; whereas, in addition, in Spain the amount is to be adjusted by the difference, multiplied by the percentage referred to in Article 5 (2) of Regulation (EEC) No 1117/78 , between the guide price applied in Spain and the common guide price ; Whereas, as the result of the applications of all these provisions to the offers and quotations which the Commission has recorded, the rate of the additional aid for dried fodder must be fixed as indicated in the table annexed to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 1 . The rate of the aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation . 2. However, the rate of aid fixed in advance for the 1992/93 marketing year shall be confirmed or replaced with effect from 1 May 1992 to take account of the guide price for dried fodder and the intervention price for barley for the 1992/93 marketing year. Article 2 This Regulation shall enter into force on 1 May 1992. It shall apply until 31 May 1992. The provisions of this Regulation shall apply without prejudice to the decisions to be adopted by the Council in accordance with Article 5 of Regulation (EEC) No 1117/78 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 1 . (2) OJ No L 201 , 31 . 7. 1990, p . 9 . « 1 . 5 . 92 Official Journal of the European Communities No L 117/77 ANNEX Aid applicable from 1 May 1992 to dried fodder : (ECU/tonne) Fodder dehydrated by artificial heat drying Protein concentrates Fodder otherwise dried Spain Portugal Other Member States Portugal Other Member States May 1992 (') 69,840 69,566 69,840 36,626 36,900 Aid in case of advance fixing for the month of : (ECU/tonne) June 1992 (") July 1992 (') August 1992 0 September 1992 0 October 1992 0 November 1992 0 December 1992 0 January 1993 0 February 1993 0 March 1993 0 70,281 77,160 77,160 76,062 0,000 0,000 0,000 0,000 0,000 0,000 70,009 76,914 76,914 75,812 0,000 0,000 0,000 0,000 0,000 0,000 70,281 77,160 77,160 76,062 0,000 0,000 0,000 0,000 0,000 0,000 37,069 43,974 43,974 42,872 0,000 0,000 0,000 0,000 0,000 0,000 37,341 44,220 44,220 43,122 0,000 0,000 0,000 0,000 0,000 0,000 (') Rate fixed provisionally, pending and subject to the setting of the prices and related measures for the 1992/93 marketing year. (*) In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 .